         Case 1:20-cr-00018-RMB Document 18 Filed 09/02/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                             United States Attorney
                                                             Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                             September 2, 2020
BY CM/ECF
The Honorable Richard M. Berman
United States DistrictJudge
Southern District of New York
500 Pear Street
New York, New York 10007

        Re:      United States v. George Bridi, 20 Cr. 18 (RMB)

Dear Judge Berman:

      On or about January 8, 2020, Defendant George Bridi was charged in the above-referenced 20 Cr.
18 (RMB) indictment. On or about August 23, 2020, the defendant was arrested in Cyprus, and the
Government is currently seeking extradition of the defendant to the United States.

        The Government respectfully requests that the Court issue an order directing the Clerk’s Office to
provide three certified copies of the 20 Cr. 18 indictment and three certified copies of the arrest warrant for
the defendant for purposes of extraditing the defendant to the United States.


                                                             Respectfully submitted,

                                                             AUDREY STRAUSS
                                                             Acting United States Attorney for the
                                                             Southern District of New York

                                                       By:     /s/ Andrew K. Chan
                                                             Andrew K. Chan
                                                             Mollie Bracewell
                                                             Christy Slavik
                                                             Assistant United States Attorneys
                                                             (212) 637-1072 / 2218 / 1113
SO ORDERED:

________________________________
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
